Citation Nr: 1316105	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-44 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's tinnitus did not have onset during and is not related to service.

2. The Veteran's left ear hearing loss preexisted service and was not aggravated beyond its natural progression during service.

3. The Veteran's right ear hearing loss is related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The Veteran's preexisting left ear hearing loss was not aggravated in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

3. Resolving the benefit of the doubt in favor of the Veteran, his right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008.  In the letter, the RO informed the Veteran of what evidence was required to substantiate the claims for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  As such, the VCAA duty to notify was satisfied by way of the October 2008 letter.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted a private medical opinion and statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in March 2009.  The examiner, a medical professional, obtained an accurate history,  listened to the Veteran's assertions, and performed the necessary tests.  The examiner provided the Board with sufficient information to decide the issues on appeal.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Service Connection

The Veteran contends he has hearing loss and tinnitus that are directly related to noise exposure during service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain chronic diseases, including an organic disease of the nervous system, may be granted, even if not otherwise established as incurred in or aggravated by service, if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system.  M21-1MR III.iv.4.B.12.a.  

For chronic diseases shown in service or within the presumptive period of 38 C.F.R. § 3.307, service connection may also be granted if there was a showing of the chronic disease in service and continuity of symptomatology since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  




A. Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's June 1966 entrance audiological examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
25
LEFT
30
10
10
N/A
50

Hearing loss of the left ear was diagnosed.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.) 

 
As the Veteran's hearing loss of the left ear was noted at service entrance, service connection for this disorder as having been incurred in service may not be awarded.  Rather, the question becomes whether aggravation was demonstrated during service.  See 38 U.S.C.A. § 1110.  

The Veteran did not have hearing loss of the right ear noted at service entrance; therefore, service connection for any right ear hearing disability may be awarded if incurred in service.

According to his DD-214, the Veteran's military occupational specialty (MOS) was as a unit supply specialist, and he served in Vietnam.  In his August 2008 claim, the Veteran stated that his unit was located between the helicopter pad and the ammo dump.  He also said he was exposed to a number of explosions and small weapons fire while in service.  In an October 2010 statement the Veteran contended that although he was on a base doing clerical work, he was exposed to noise through frequent rocket attacks, mortars, and weapons fire.  He told the VA examiner in March 2009 that he was exposed to noise from helicopter engines and artillery fire.  He told his private audiologist in January 2010 that although his military occupation didn't involve hazardous noise, he was exposed to noise in service from helicopters and being under rocket and mortar fire almost nightly.  Considering particularly that the Veteran's service was in Vietnam during the Vietnam War, the Board finds the Veteran's description of his noise exposure in service to be credible.

The Veteran's service treatment records show no complaints of or treatment for hearing loss or tinnitus.  A 1967 treatment record shows the Veteran was treated for a right ear infection.  No hearing testing is included in the Veteran's discharge examination.  On his concurrent report of medical history, he did not report hearing loss upon discharge in November 1968.  

The first mention of hearing loss and tinnitus in the Veteran's post-service treatment records is from June 2008, approximately 40 years after he left service, when he reported both on a VA health information form.  

The Veteran was afforded a VA examination in March 2009.  The examiner diagnosed bilateral sensorineural hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
90
LEFT
15
15
20
75
90

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The Veteran reported his noise exposure after service included less than two years working on an assembly line, riding a motorcycle, and hunting.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of acoustic trauma.  The examiner noted there was no evidence of acoustic trauma while in service in the Veteran's claim file.  The examiner opined that the Veteran's post-service noise exposure likely at least contributed to his hearing loss.

The Veteran underwent a private audiological exam in January 2010.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
75
LEFT
5
10
10
65
85

The examiner diagnosed him with mild to moderately severe notched high frequency sensorineural hearing loss in his right ear and a mild to severe high frequency sensorineural hearing loss in his left ear.  The examiner noted the Veteran reported no post-service noise exposure.  The examiner explained that outer hair cell damage in the cochlea occurs prior to an individual showing a threshold shift on an audiogram.  Therefore, she opined that the Veteran's hearing loss and tinnitus were related to his military noise exposure and may have worsened as a civilian.

To the extent that the Veteran relates his current bilateral hearing loss to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the question of an association between noise exposure and the current bilateral sensorineural hearing loss disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence favorable to the claim.

The competent medical evidence of record on the question of causation includes an opinion from a VA medical examiner that weighs against the Veteran's claim and an opinion from a private audiologist that supports his claim.

Although sensorineural hearing loss is a chronic disease under 38 CFR § 3.309(a), in this case, the evidence does not show that the Veteran's hearing loss manifested in service or to a compensable degree within one year following service.  Further, the evidence does not show a continuity of symptomatology since service.  Therefore, 38 CFR §§ 3.303(b) and 3.307(a) do not apply.

Right Ear

Both the Veteran's 2009 VA audiogram and 2010 private audiogram show he has current hearing loss in his right ear.

The VA examiner opined that the Veteran's hearing loss is less likely than not caused by acoustic trauma, but also opined that the Veteran's post-service noise exposure at least contributed to his current degree of hearing loss.  Although the examiner noted the Veteran's report of exposure to combat noise in service, the examiner further stated that the Veteran's file did not contain evidence that he served in combat or was exposed to acoustic trauma.  However, the Board has found the Veteran's report of noise exposure in service, including explosions, weapons fire, and helicopters, to be credible and representative of acoustic trauma.  Therefore, the Board gives the VA examiner's opinion less weight to the extent that it is based on a belief that the Veteran was not exposed to acoustic trauma in service.  Further, the examiner does not explain why he believes that the Veteran's post-service noise exposure contributed to the Veteran's hearing loss when he also opined that the hearing loss was not due to acoustic trauma.  The examiner also does not suggest what the cause of the Veteran's hearing loss could be, if not acoustic trauma.

The Veteran's private examiner based her opinion on a more accurate understanding of the Veteran's exposure to noise in service, including regular rocket and mortar fire and helicopter noise.  However, she also noted in her opinion that the Veteran had no post-service noise exposure, although the Veteran reported occupational and recreational noise exposure at his VA examination.  However, this noise exposure was described as minimal, so the Board finds it does not affect the probative value of the private examiner's opinion.

Considering the two medical opinions, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's right ear hearing loss was caused by or incurred in service.

Left Ear

With regard to the Veteran's hearing in his left ear, the Board finds the presumption of soundness does not apply as the Veteran's entrance examination clearly documents left ear hearing loss upon enlistment.  

As his hearing loss pre-existed service, the Veteran cannot bring a claim for service connection for incurrence of left ear hearing loss, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153  applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 ; 38 C.F.R. § 3.306 (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Thus, the question is whether the Veteran's left ear hearing loss, which preexisted service, was permanently, chronically aggravated beyond the natural progress of the condition during his service.  In this case, the Veteran has not carried his burden of showing his left ear hearing loss was aggravated by service.

The Veteran's entrance audiogram is discussed above.  There is no audiogram in evidence from when the Veteran left service in 1968.  Therefore, there are no objective findings to compare to determine whether his hearing acuity worsened during service.  However, the service treatment records do not reflect any complaint of or treatment for hearing loss in service, and the Veteran denied hearing loss on separation from service.  His contemporaneous denial of relevant symptoms is highly probative here, especially with no audiometry done at discharge.  Further, there is no evidence of the Veteran complaining of hearing loss until 40 years after service, which is also highly probative evidence that his hearing had not worsened during service to the point that treatment was needed.  Those factors weigh strongly against finding that the Veteran's hearing loss increased in severity during service, and the Board concludes the Veteran has not demonstrated that his left ear hearing loss worsened during service.

Of the two medical opinions of record, the VA examiner opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma, and the private examiner opined that the Veteran's hearing loss is related to his military noise exposure.  However, the supporting opinion from the Veteran's private examiner does not discuss whether the Veteran's left ear hearing loss increased in severity during service, and contemporaneous medical evidence does not suggest it did.

As the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss was permanently, chronically aggravated beyond the natural progress of the condition during his service, the Veteran has not carried his burden of showing his left ear hearing loss was aggravated by service and service connection is denied.

B. Tinnitus

The Veteran is competent to report he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  At his March 2009 VA examination, the Veteran reported constant bilateral tinnitus that had its onset more than 20 years ago.  He could not specify the circumstances of the onset.  In January 2010 the Veteran reported to his private audiologist that his tinnitus had begun while in service and gotten worse over the years.

Service treatment records contain no complaints of tinnitus.  The Veteran had been out of service for more than 40 years before the medical evidence of record reflects he made his first assertion of constant tinnitus.  

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply to allow a grant of service connection upon the showing of continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The VA examiner opined that the Veteran's tinnitus is not caused by or a result of acoustic trauma.  The examiner noted that there were no complaints of tinnitus in the Veteran's service treatment records, and in September 2008 the Veteran offered a conflicting report regarding the onset of his tinnitus at a VA audiology examination with the same examiner.  The examiner stated that at the September 2008 appointment the Veteran had told him that he noticed tinnitus only in his right ear and that he could not estimate the time of onset.

The Veteran's private audiologist opined that the Veteran's tinnitus was related to his military noise exposure based on his case history, onset of tinnitus, and configuration of hearing loss.  

Although the Veteran is competent to report the onset of his tinnitus, in this case his reports vary.  Although he told his private audiologist that his tinnitus began in service, he told the VA examiner that it began more than 20 years ago.  However, the Veteran had been out of service for 40 years at the time of the report.  Further, the Veteran told the examiner he could not specify the circumstances of onset.  In addition, approximately six months prior the Veteran told the same examiner that he could not estimate the time of onset and that the tinnitus was only in his right ear, according to the VA examination report.  Therefore, the Board finds the Veteran's statements are not sufficient evidence to establish the nexus of the Veteran's tinnitus.

As the Veteran's private audiologist relied on the Veteran's inaccurate report of onset of tinnitus in service to form her opinion, the Board gives her opinion less probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  

Considering the medical opinion and lay evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for the Veteran's tinnitus.  As a result, the Veteran's claim must be denied and the benefit-of-the-doubt is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 








[Continued on Next Page]
ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


